Citation Nr: 1408962	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-41 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than November 4, 2008, for the grant of service connection for arthritis of the left interphalangeal joints with osteopenia and hallux valgus ("left foot arthritis").  

2. Entitlement to an initial disability rating in excess of 10 percent for left foot arthritis.  

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing in March 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The issues of whether new and material evidence has been received to reopen claims for service connection for left ankle and left shoulder disabilities have been raised by the record.  Further, at the Veteran's March 2012 hearing and in an April 2013 Disability Benefits Questionnaire located in the Virtual VA paperless claims processing system, the issue of entitlement to service connection for bilateral pes planus is raised.  These three issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required so that Social Security Administration (SSA) records may be obtained.  At his Board hearing, the Veteran indicated he was in receipt of SSA disability benefits based on his left foot disability. A new VA compensation examination is also needed to clarify which of the Veteran's symptoms are attributed to his service-connected left foot disability.  It is noted that pes planus has been attributed to service and is encompassed as part of the Veteran's service-connected left foot disability. See QTC examination report dated in July 2010. A TDIU claim is raised by the record and is inextricably intertwined with the other issues being remanded.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain the Veteran's SSA records.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

2. Then, schedule the Veteran for an examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must determine the current severity of the Veteran's arthritis of the left interphalangeal joints with osteopenia, hallux valgus and pes planus. 
	
b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

      c) The examiner should specifically:

i) Provide the Veteran's range of motion of his left interphalangeal joints, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii) Determine whether the interphalangeal joints exhibit weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii) Determine which of the Veteran's symptoms are attributed to his arthritis of the left interphalangeal joints with osteopenia and hallux valgus and which are attributed to his pes planus.  

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including a claim for a TDIU.  Adjudication of the TDIU claim must include consideration of a referral to the Director, Compensation Service, for consideration of an extraschedular award of TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



